Citation Nr: 0726769	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had confirmed active service from January 1980 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 decision of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran's May 2006 Application for 
VA Education Benefits, VA Form 22-1990, did not specify if he 
was applying for Chapter 30 (Montgomery GI Bill) benefits, 
Chapter 32 benefits, or Chapter 1606 benefits.  Rather, he 
indicated that he was unsure which education benefit applied 
to him.  Thereafter, the May 2006 RO decision denied 
education benefits under all three programs.  However, the 
veteran's May 2006 notice of disagreement referred only to 
eligibility for Montgomery GI Bill benefits, and this is the 
only issue that was addressed in the statement of the case.  
The July 2006 substantive appeal did not indicate that the 
veteran wished to appeal his entitlement to eligibility under 
any program other than Chapter 30 Montgomery GI Bill 
benefits, and there is no other communication from the 
veteran to indicate otherwise.  Therefore, the Board will 
confine its review to entitlement to basic eligibility for 
Chapter 30 benefits, as indicated on the first page of this 
decision. 

In February 2007, the veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's only period of confirmed active duty was from 
January 1980 to January 1983.  




CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, United States Code.  See Simms v. Nicholson, 19 
Vet. App. 453, 456 (2006) (holding that the VCAA applied only 
to the award of benefits under Chapter 51 of 38 U.S.C.A.; 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA]...are relevant to 
a different Chapter of Title 38 and do not apply to this 
appeal").

Furthermore, there are some claims to which VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
It has been held not to apply to claims based on allegations 
that VA decisions were clearly and unmistakably erroneous. 
Id.  It has been held not to apply to claims that turned on 
statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).  In another class of cases, remand of claims 
pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini. 

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  Further, there is no evidentiary development to be 
undertaken.  The pertinent records regarding the veteran's 
service are of record.  As such, no further action is 
required pursuant to the VCAA. 

The veteran contends that he is entitled to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  

In pertinent part, VA law and regulation, 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces.  38 C.F.R. § 
21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(5), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4). 

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7042(a)(5).

The evidence includes the veteran's Form DD 214, Certificate 
of Release or Discharge from Active Service.  This states 
that the veteran served on active duty from January 1980 to 
January 1983.  His military occupational specialty was an 
indirect fire infantryman, and he had served in this capacity 
for two years and nine months of his three years of service. 

On the veteran's May 2006 Application for VA Education 
Benefits, VA Form 22-1990, he states that he served on active 
duty from 1980 to 1983.  This was the only period of active 
service the veteran identified.  The veteran left blank the 
section of the form that asked him to list his periods of 
reserve or National Guard service.  

The veteran also submitted a claim for compensation in May 
2006.  He identified his first period of active service as 
being from January 1980 to February 1983.  When asked to 
identify his second period of active duty, the veteran wrote 
"none".  When asked to identify his periods of reserve 
service, the veteran wrote "n/a", and he did the same when 
asked if he was in the National Guard.  The veteran denied 
receiving retirement pay from the military.  

In his May 2006 notice of disagreement, the veteran agreed 
that he had been honorably discharged from the military in 
1983, and that more than 10 years had passed since his active 
duty.  However, he argued that he should be entitled to 
education benefits for the period prior to November 2, 2010.  

August 2006 emails from the RO to the Department of the Army 
show that the Army was requested to verify the veteran's 
dates of active service.  The reply showed that the veteran 
served in the Army from 1980 to 1983.  

An August 2006 Report of Contact with the personnel at the RO 
indicates that the veteran said he had reenlisted in the 
military in Louisiana in 1983, and that he had served until 
1993.  The veteran was unable to remember what month he 
enlisted or was discharged, or with what command he was 
stationed.  When asked for a copy of his Form DD 214, he 
replied that his copies had been destroyed in a house fire, 
but that he was trying to obtain new copies from the 
Department of Defense.  The RO personnel noted that the 
Department of the Army had showed that the veteran had served 
only from 1980 to 1983.  Additional information was 
requested, although this report does not show that further 
information was received.  

At the February 2007 hearing, the veteran testified that 
after he was discharged, he had been placed in the Reserve, 
but was brought back into the military in a special group in 
1983.  The veteran indicated that he served in the Marines.  
When asked where he was stationed, the veteran testified that 
he had been stationed all over, but did not specify any 
location.  He further testified that he had been a part of 
the military police, and that he wore plainclothes most of 
this time.  The veteran testified that this second period of 
service ended in 2000.  When asked if he had been in regular 
active service, the veteran answered in the affirmative.  He 
also specifically denied that his claimed service from 1983 
to 2000 was in the Reserve.  The veteran stated that he had 
written to many government agencies, but none of them could 
find his records.  He noted that only his commanding colonel 
was authorized to disclose his records, but that he would not 
do so.  The veteran's spouse testified that his mental state 
prevented him from previously pursuing any of his VA 
benefits.  See Transcript. 

After careful consideration of the veteran's contentions and 
the evidence, the Board finds that the veteran is not 
basically eligible for Chapter 30 benefits.  The veteran does 
not have the requisite service that would make him eligible 
for these benefits.  

The provisions of 38 C.F.R. § 21.7042(a)(1) indicate that for 
eligibility based on active service, a veteran must have 
first enrolled after June 30, 1985.  In this case, the 
veteran's only confirmed period of active duty is from 
January 1980 to January 1983.  Thus, the veteran simply does 
not have the requisite active service.  

The Board notes that the veteran indicated to the RO in 
August 2006 and to the undersigned at the February 2007 
hearing that he had additional service, which began in 1983 
shortly after his first discharge from service.  The Board 
has considered these statements and testimony, but is unable 
to find them credible.  

First of all, the veteran denied having a second period of 
active duty on his May 2006 application for VA compensation.  
Similarly, he failed to identify a second period of duty on 
his May 2006 application for education benefits.  Finally, 
the veteran agreed that his active duty had ended in 1983 in 
his May 2006 notice of disagreement.  

Secondly, the service department has attempted to verify 
additional service, but was unable to find any.  

Finally, it was not until August 2006 that the veteran began 
to assert that he had additional active service.  However, 
the veteran has provided two conflicting statements regarding 
his claimed second period of service.  In August 2006, the 
veteran stated that he had reenlisted, that this service was 
from 1983 to 1993, and that it was in Louisiana.  At the 
February 2007 hearing, the veteran stated that he had been 
recalled to service, that this service was from 1983 to 2000, 
and that he could not recall where he was stationed because 
he moved too many times.  He has also provided conflicting 
reasons as to why confirmation of this service is not 
available.  In August 2006, the veteran reported that his 
copies of the records had been destroyed by a fire.  In 
contrast, he indicated at the February 2007 hearing that his 
commanding colonel refused to give permission for his records 
to be released, and that none of the other federal agencies 
he contacted could find them.  The veteran also suggested 
that his duty had involved secretive plainclothes work with 
the military police, and that this might explain why his 
records were difficult to obtain.  A review of the veteran's 
DD 214 shows that he served as an infantryman, and the Board 
believes it would be highly unlikely that the veteran would 
then be recalled into a different military occupational 
specialty than the specialty for which he had been trained.  

On these bases, the Board concludes that the evidence does 
not support the veteran's assertion that he had an additional 
period of active duty that began sometime in 1983.  In 
reaching this conclusion, the Board again notes that attempts 
to verify the veteran's service have been made by the RO, and 
the veteran's assertions are inconsistent and lack 
credibility.  Therefore, an additional attempt to verify the 
veteran's periods of service would serve no purpose.  As the 
veteran's entire active service occurred prior to June 30, 
1985, he is not eligible for Chapter 30 benefits.  38 C.F.R. 
§ 21.7042(a)(1).

At this juncture, the Board notes that there are other bases 
by which a veteran may quality for Chapter 30 education 
benefits based on service in the Reserve, entitlement to 
benefits under Chapter 34, or involuntary separation.  The 
veteran does not contend that any of these exceptions apply 
in his case.  In addition, these all require some form of 
either active or reserve service subsequent to June 30, 1985.  
The veteran has repeatedly denied having any form of Reserve 
service and, as has been demonstrated, he does not have any 
active service after 1983.  Therefore, there is no basis for 
entitlement to Chapter 30 benefits.  38 C.F.R. §§ 21.7042, 
21.7044, 21.7045 (2006). 


ORDER

The veteran does not have basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code; his appeal is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


